Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Andrew Lowes on 08/18/2022.
The application has been amended as follows: 
Claim 10 line 4; “supported by a elongate carrier” is changed to “supported by an elongate carrier”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-12, 14-16, and 21-24, the Schulman (U.S. PGPub No. 2007/0067007), Vetter (U.S. PGPub No. 2015/0128413), Frewin (U.S. PGPub No. 2014/0194719) references fail to teach “wherein the backend structure has a length, a width, and a thickness; wherein the backend structure has a top surface and an opposing bottom surface, wherein a distance between the top surface and the opposing bottom surface defines the length; wherein the backend structure has a first side and an opposing second side, wherein the first side is orthogonal to the top surface and the opposing bottom surface, and wherein a distance between the first side and the opposing second side defines the width; wherein the length and the width define a plane; wherein the length and the width are greater than the thickness of the backend structure …wherein the one or more elongate shanks are parallel to the plane”.  Schulman and Vetter respectively teach a similar penetrating electrode system, but fail to teach the structure of the backend structure as claimed. The Frewin reference teaches a similar neural probe array wherein the backend structure appears to be configured as instantly claimed, however Frewin fails to disclose at least one electrode on each shank and further teaches away from the use of electrodes on the shanks as disclosed in paragraphs [0009-0017], and further fails to teach the elongate carrier and the explicit teaching of slots to receive the shanks. As such, any such modification of Schulman and/or Vetter in view of Frewin to incorporate the backend structure as claimed would solely rely on impermissible hindsight benefit using information gleaned from the applicant’s specification. Likewise, any such modification of Frewin in view of Schulman and/or Vetter to arrive at the device of claims 1 and 10 would be an improper combination under 35 USC 103. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1-12, 14-16, and 21-24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794